UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K/A CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): November 27, 2012 China Xuefeng Environmental Engineering Inc. (Exact Name of Registrant as Specified in Its Charter) Nevada (State or Other Jurisdiction of Incorporation) 333-175483 99-0364975 (Commission File Number) (IRS Employer Identification No.) C214. Fitting Integreation Building, Fazhan Road to Sugian Gate Section Jiangsu Province, China (Address of Principal Executive Offices) 86-527-84370508 (Registrant's Telephone Number, Including Area Code) NYC Moda Inc. 547 N. Yale Avenue Villa Park, IL (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) EXPLANATORY NOTE China Xuefeng Environmental Engineering Inc. (the “Company”), is filing this Amendment No. 1 (this “Amendment”) to its Current Report on Form 8-K as filed with the Securities and Exchange Commission (the “Commission”) on December 3, 2012 (the “Original Filing”). The Company is filing this Amendment in response to certain comment letter from the Commission staff dated December 19, 2012. No changes have been made to the Original Filing other than to add the information as described above.This Amendment should be read in conjunction with the Original Filing. This Amendment speaks as of the date of the Original Filing, does not reflect events that may have occurred after the date of the Original Filing and does not modify or update in any way the disclosures made in the Original Filing, except as required to reflect the revisions discussed above. This Amendment includes the following items: 1 Item 1.01 Entry into a Material Definitive Agreement Item 2.01 Completion of Acquisition or Disposition of Assets Item 4.01 Change in Registrant’s Certifying Accountant Item 5.01 Changes in Control of Registrant Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers; Compensatory Arrangements of Certain Officers Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year Item 5.06 Change in Shell Company Status Item 5.07 Submission of Matters to a Vote of Security Holders Item 9.01 Financial Statements and Exhibits EMERGING GROWTH COMPANY DISCLOSURE We are an "emerging growth company" under the federal securities laws and, as such, may elect to comply with certain reduced public company reporting requirements for future filings. Investing in our common stock involves a high degree of risk. Before buying any shares, you should carefully read the discussion of material risks of investing in our common stock in "Risk Factors". SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This document contains forward-looking statements which reflect our views with respect to future events and financial performance. These forward-looking statements are subject to uncertainties and other factors that could cause actual results to differ materially from the views expressed in these statements. Forward-looking statements are sometimes identified by, among other things, the words "anticipates", "believes", "estimates", "expects", "plans", "projects", "targets" and similar expressions. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date the statement was made. Except to the extent required by applicable securities laws, we undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. These forward-looking statements include, among other things, statements relating to: ● our ability to increase our sales and revenue; ● our ability to contain sourcing and labor costs; ● our ability to attract and retain key technology and management personnel; ● our ability to improve our existing technology and remain competitive in the electronics industry; ● our ability to obtain additional capital in future years to fund our planned expansion; and ● economic, political, regulatory, legal and foreign exchange risks associated with our operations. 2 USE OF DEFINED TERMS; CONVENTIONS Except where the context otherwise requires and for the purposes of this report only: ● "we," "us," "our company," "our" “Company” and "NYC Moda Inc." refer to the combined business of China Xuefeng Environmental Engineering Inc., formerly known as NYC Moda Inc and its consolidated subsidiaries and its consolidated affiliate, as the case may be; ● "Inclusion" refers to Inclusion Business Limited (BVI), our direct, wholly-owned subsidiary, a BVI corporation; ● "Lotus International" refers to Lotus International Holdings Limited (Hong Kong), our indirect, wholly-owned subsidiary, a Hong Kong corporation; ● "Baichuang Consulting" refers to Baichuang Information Consulting (Shenzhen) Co., Ltd., our indirect, wholly-owned subsidiary, a Chinese corporation; ● “Jiangsu Xuefeng” refers to Jiangsu Xuefeng Environmental Protection Science andTechnology Co., Ltd., our indirect, consolidated affiliate, a Chinese corporation; ● "SEC" refers to the United States Securities and Exchange Commission; ● "China," "Chinese" and "PRC," refer to the People's Republic of China, excluding Hong Kong, Macao and Taiwan; ● "Renminbi" and "RMB" and “Yuan” refer to the legal currency of China; ● "U.S. dollars," "dollars" and "$" refer to the legal currency of the United States; ● "Securities Act" refers to the United States Securities Act of 1933, as amended; and ● "Exchange Act" refers to the United States Securities Exchange Act of 1934, as amended. Solely for the convenience of the reader, this report contains conversions of certain Renminbi amounts into U.S. dollars at specified rates. Except as otherwise indicated, all conversions from Renminbi to U.S. dollars were made based on the Exchange Rate on May 31, 2012 which was RMB 6.36 and the Exchange Rate on August 31, 2012 which was RMB 6.33. No representation is made that the Renminbi or U.S. dollar amounts referred to in thisreport could have been or could be converted into U.S. dollars or Renminbi, as the case may be, at any particular rate or at all. See “Risk Factors—Risks Related to Our Business— Fluctuations in exchange rates could adversely affect our business and the value of our securities” for a discussion of the effects on the Jiangsu Xuefengof fluctuating exchange rates. In this report we refer to information and statistics regarding our industry and the overall economy in China that we obtained from various government and institute research publications. Much of this information is publicly available and has not been specifically prepared for our use or incorporation in this current report on Form 8-K. We have no reason to believe that the information and statistics that we refer to from such reports is not accurate. ITEM 1.01 ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT On November 27, 2012, we entered into and closed an exchange agreement with Inclusion Business Limited (BVI), or “Inclusion”, all of the shareholders of Inclusion (the “Inclusion Shareholders”), and Mr. Zhenxing Liu, the majority shareholder of the Company (the "Exchange Agreement"), pursuant to which we acquired all of the outstanding shares of Inclusion (the “Inclusion Shares”) from the Inclusion Shareholders in exchange for an issuanceof 7,895,000 shares of our common stock which was surrendered by Zhenxing LIU, our Majority Shareholder (the “Share Exchange”), representing approximately 76.65% of our outstanding shares of common stock (the “Inclusion Acquisition”). We currently have 10,300,000shares of common stock issued and outstanding. 3 Pursuant to the Share Exchange Agreement, the Company acquired Inclusion and its indirect, controlledaffiliate Jiangsu Xuefeng, a company that is primarily engaged in providing improvement and upgrading services of garbage recycling processing technology and equipment.On November 27, 2012, pursuant to the terms of the Share Exchange Agreement, the Company acquired all of the outstanding equity securities of Inclusion (the “Inclusion Shares”) from Inclusion Shareholders, and Inclusion Shareholders transferred and contributed all of its Inclusion Shares to the Company. In addition, pursuant to the terms of the Share Exchange Agreement, we agreed to change our name to China Xuefeng Environmental Engineering Inc. and to effect a 4 for 1 forward stock split of our shares of common stockto modify the Company’s capital structure to accommodate the transactions contemplated by the Share Exchange and to put in place an appropriate capital structure for the Company following the closing of the Share Exchange.Such securities were not registered under the Securities Act.These securities qualified for exemption under Section 4(2) of the Securities Act since the issuance of securities by us did not involve a public offering. The foregoing description of the terms of the Exchange Agreement is qualified in its entirety by reference to the provisions of those documents filed as Exhibit 2.1, to this report, which are incorporated by reference herein. ITEM 2.01 COMPLETION OF ACQUISITION OR DISPOSITION OF ASSETS On November 27, 2012 (the "Closing Date"), we completed the Inclusion Acquisition pursuant to the Exchange Agreement. Based on the negotiation between the parties, both parties agreed that after the transaction, our former shareholders (other than Zhenxin Liu) shall own 23.35% while the Inclusion Shareholders shall own 76.65% of the capital stock of the Company. Therefore, we issued a total of 7,895,000 shares of our common stock to the Inclusion Shareholders for all the shares they held in Inclusion. Our board of directors approved the Exchange Agreement on the Closing Date. The Inclusion Acquisition was accounted for as a "reverse acquisition" effected as arecapitalization effected by a share exchange, wherein Inclusion is considered the acquirer for accounting and financial reporting purposes. The assets and liabilities of the acquired entity have been brought forward at their book value and no goodwill has been recognized. As a result of the Inclusion Acquisition, our consolidated subsidiaries include Inclusion Business Limited (BVI) or “Inclusion”, our wholly-owned subsidiary which is incorporated under the laws of the British Virgin Islands, Lotus International Holdings Limited (Hong Kong) or “Lotus”, a wholly-owned subsidiary of Inclusion which is incorporated under the laws of Hong Kong, Baichuang Information Consulting (Shenzhen) Co., Ltd., or “Baichuang Consulting”, a wholly-owned subsidiary of Lotus which is incorporated under the laws of the PRC, and Jiangsu Xuefeng Environmental Protection Science and Technology Co., Ltd., or “Jiangsu Xuefeng”, a limited liability company incorporated under the laws of the PRC which is effectively and substantially controlled by Baichuang Consulting through a series of captive agreements, discussed below. On October 17, 2012, prior to the reverse acquisition transaction, Baichuang Consulting and Jiangsu Xuefeng and its shareholders Li YUAN and Yi YUAN entered into a series of agreements, including an Exclusive Technical Service and Business Consulting Agreement, a Call Option Agreement, Proxy Agreement and Share Pledge Agreement, collectively referred to in this report as variable interest agreements, or “VIE Agreements,” pursuant to which Jiangsu Xuefeng became Baichuang Consulting’s contractually controlled affiliate. The use of VIE agreements is a common structure used to acquire PRC corporations, particularly in certain industries in which foreign investment is restricted or forbidden by the PRC government. As a result of the VIE Agreements described above, we have consolidated Jiangsu Xuefeng’s historical financial results in our financial statements as a variable interest entity pursuant to Accounting Principles Generally Accepted in the United States of America following the date of the agreements and combined such results prior to the date of the agreements. The VIE Agreements with our Chinese affiliate and its shareholders, which relate to critical aspects of our operations, may not be as effective in providing operational control as direct ownership. In addition, these arrangements may be difficult and costly to enforce under PRC law. See “Risk Factors - Risks Relating to the VIE Agreements.” The foregoing descriptions of the VIE Agreements and the transactions contemplated thereby, are subject to the more detailed provisions set forth in the VIE Agreements, which are attached as Exhibits 10.1, 10.2, 10.3, and 10.4 to this Current Report on Form 8-K and which are incorporated herein by reference. Please also see “Related Party Transactions” and “Form 10 Disclosure” for further information on our contractual arrangements with these parties. We have included the information that would be required if the registrant were filing a general form for registration of securities on Form 10, including a complete description of the business and operations of Inclusion and its operating subsidiaries in Item 5.06 below, which is incorporated herein by reference. 4 ITEM 4.01 CHANGES IN REGISTRANT’S CERTIFYING ACCOUNTANT Dismissal of Previous Independent Registered Public Accounting Firm Effective November 26, 2012, upon the approval of the board of directors of the Company,the Company dismissed Ronald R. Chadwick, P.C., as the Company’s independent registered public accountant. Although the report of Ronald R. Chadwick, P.C. on the Company’s financial statements for the fiscal year ended April 30, 2012 and 2011 included an explanatory paragraph that noted substantial doubt about the Company’s ability to continue as a going concern. They did not contain any adverse opinion or a disclaimer of opinion, nor were they modified as to uncertainty, audit scope or accounting principles. During the fiscal years ended April 30, 2012 and 2011 as well as the subsequent interim periodpreceding our decision to dismiss Ronald R. Chadwick, P.C., there have been no disagreements (as defined in Item 304(a)(1)(iv) of Regulation S-K) between the Company and Ronald R. Chadwick, P.C. on any matter of accounting principles or practices, financial statement disclosure or auditing scope or procedure, which disagreements, if not resolved to the satisfaction of Ronald R. Chadwick, P.C., would have caused them to make reference thereto in their report on financial statements for such years. On November 30, 2012, the Company provided Ronald R. Chadwick, P.C. with a copy of the foregoing disclosures it is making in response to Item 4.01 on this Form 8-K, and requested Ronald R. Chadwick, P.C. to furnish it with a letter addressed to the Securities and Exchange Commission stating whether or not it agrees with the above statements in response to Item 304(a) of Regulation S-K and, if not, stating the respect in which it does not agree. We have received the requested letter from Ronald R. Chadwick, P.C., and a copy of such letter is filed as Exhibit 16.1 to this current report on Form 8-K/A. Engagement of New Independent Registered Public Accounting Firm On November 26, 2012, upon the approval of the board of directors of the Company, the Company engaged Wei Wei & Co., LLP as the independent registered public accounting firm for the Company. Wei Wei & Co., LLP served as the independent registered public accounting firm for Jiangsu Xuefeng prior to our acquisition of Jiangsu Xuefeng pursuant to the transactions set forth in the Exchange Agreement. During the Company’s fiscal years ended April 30, 2012 and 2011 as well as the subsequent interim period preceding our decision to retain Wei Wei & Co., LLP, the Company did not consult with Wei Wei & Co., LLP regarding any of the matters or events set forth in Item 304(a)(2) of Regulation S-K. ITEM 5.01 CHANGES IN CONTROL OF REGISTRANT Prior to the closing of the Share Exchange, Mr. Zhenxing LIU, the Company’s sole director and officer and owner of 8,145,000 shares of common stock, representing approximately 79.08% of the outstanding shares of common stock, surrendered 7,895,000 shares of common stock to the Company as a capital contribution in contemplation of the consummation of the Share Exchange .Upon the closing of Share Exchange, the Company acquired 100% of the outstanding shares of Inclusion from the Inclusion Shareholders in exchange for 7,895,000 shares of the Company’s common stock (the “Exchange”). In addition, as of the Closing, Mr. Li YUAN has been appointed as the Chairman of the Board and Chief Executive Officer of the Company effective on November 27, 2012 pursuant to the Share Exchange Agreement and board resolutions and majority shareholder's consent. As a result of the closing of the Exchange Agreement, the former shareholders of Inclusion now own 76.65% of the total outstanding shares of our common stock. See Item 1.01 above and Item 5.06 below of this Current Report on Form 8-K, each of which is incorporated herein by reference. 5 ITEM 5.02 DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF CERTAIN OFFICERS; COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS On November 27, 2012, Zhenxing LIU, the sole member of our board of directors and our President, Secretary and Treasurer, submitted a letter of resignation pursuant to which he resigned immediately from his position as our sole director and officer. The resignation of Mr. LIU is not in connection with any known disagreement with us on any matter. Immediately prior to his resignation, (a)Mr. Liu appointed Li YUANYi YUAN and Xiaojun ZHUANG as members of our board of directors;Li YUAN was appointed to serve as our Chief Executive Officer andKuanfu FAN as our Chief Financial Officer, Secretary and Treasurer. For certain biographical and other information regarding the newly appointed officers and directors, see the “Form 10 Disclosure” included inthis report under the headings “Directors and Executive Officers” and “Certain Relationships and Related Transactions”, which disclosure is incorporated herein by reference. ITEM 5.03 AMENDMENTS TO ARTICLES OF INCORPORATION OR BYLAWS; CHANGE IN FISCAL YEAR On November 26, 2012, the Board of Directors of the Company approved changing the fiscal year-end of the Company from April 30 to May 31 as a result of the Inclusion Acquisition. On November 27, 2012, the Company filed a Certificate of Amendment to its Articles of Incorporation (the “Amendment”) with the Office of the Secretary of State of Nevada to change its name from “NYC Moda Inc.” to “China Xuefeng Environmental Engineering Inc.” (the “Name Change”) and to effect a 4-for-1 forward split of the Company’s outstanding shares of common stock (the “Forward Split”). Both the Name Change and the Forward Split were approved by the Financial Industry Regulatory Authority (“FINRA”). The Name Change went effective on December 14, 2012 while the Forward Split went effective on December 17, 2012. ITEM 5.06 CHANGE IN SHELL COMPANY STATUS On November 27, 2012, the Company acquired Inclusion in a reverse acquisition transaction. Prior to the transactions contemplated by the Exchange Agreement, the Company was a shell company as defined in Rule 12b-2 under the Exchange Act. As a result of the transactions under the Exchange Agreement, the Company is no longer a shell company. The information with respect to the transactions set forth in Item 2.01 is incorporated herein by reference. ITEM 5.07 SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS On November 26, 2012, the Company received a written consent signed by Zhenxing LIU the record owner of approximately 79.08% of theoutstanding shares of common stock approving the Name Change and the Forward Split. Upon the effectiveness of the Forward Split, the Company’s outstanding shares of common stockincreases from 10,300,000 to 41,200,000 shares. 6 FORM 10 DISCLOSURE We are providing below the information that would be included in a Form 10 if we were to file a Form 10.Please note that the information provided below relates to the combined enterprises after the acquisition of Inclusion, except that information relating to periods prior to the date of the reverse acquisition only relate to Inclusion and its subsidiaries and controlled consolidated affiliate unless otherwise specifically indicated. DESCRIPTION OF BUSINESS BUSINESS OVERVIEW We conduct our operations through our controlled consolidated affiliate Jiangsu Xuefeng Environmental Protection Science and Technology Co., Ltd. (hereinafter referred to as “Jiangsu Xuefeng”).Jiangsu Xuefeng, founded on December 14th, 2007, is primarily engaged in providing improvement and upgrading services of garbage recycling processing technology and equipment. OUR CORPORATE HISTORY AND BACKGROUND The Company wasincorporated in the state of Nevada on March 30, 2011. The Company was initially created to engage in the business of clothing distribution.Since its inception and until the acquisition of Inclusion, the Company was a development stage company without signigicant assets or any revenue. On November 27, 2012, the Company filed a certificate of amendment to its articles of incorporation to change its name from “NYC Moda Inc” to “China Xuefeng Environmental Engineering Inc” (the “Name Change”) and to effect a 4-for-1 forward stock split (the “Forward Split”) of its outstanding shares of common stock. Both the Name Change and the Forward Split were approved by the FINRA. The Name Change went effective on December 14, 2012 while the Forward Split went effective on December 17, 2012. Upon the effectiveness of the Forward Split, the number of outstanding shares of the Company’s common stockincreases from 10,300,000 to 41,200,000 shares. The number of authorized shares of common stock continues to be 75,000,000 shares. Acquisition of Inclusion On November 27, 2012, we completed a reverse acquisition transaction through a share exchange with the Inclusion Shareholders, whereby we acquired 100% of the outstanding shares of Inclusion in exchange for a total of 7,895,000 shares of our common stock, representing 76.65% of our issued and outstanding shares of common stock.As a result of the reverse acquisition, Inclusion became our wholly-owned subsidiary and the former Inclusion Shareholders became our controlling stockholders. The share exchange transaction was treated as a reverse acquisition, with Inclusion as the acquirer and the Company as the acquired party for accounting purposes. Unless the context suggests otherwise, when we refer in this report to business and financial information for periods prior to the consummation of the reverse acquisition, we are referring to the business and financial information of Inclusion and its consolidated subsidiaries and variable interest entity. Immediately prior to the Share Exchange, the common stock of Inclusion was owned by the following persons in the indicated percentages: Li YUAN (10%); Yi YUAN (8%); Bangmin ZHEN (4.9%); Changyung LIU (4.9%); Meilling CHEN (4.9%); Zibo LIU (4.9%); Wei SONG (4.9%); Xinyan SHAN (4.8%); Yongzhu WEI (4.7%); Houquan WU (4.7%); Xianqing QU (4.7%); Jinli YUAN (4.6%); Li LI (4.6%); Chun LI (4.5%); Baosheng ZHOU (4.5%); Heng SHI (4.4%); Qiaoyan ZHANG (4.1%); Wei LIU (4%); Yang LIU (4%); and Guangjing SONG (3.9%); As a result of our acquisition of Inclusion, we now own all of the issued and outstanding capital stock of Lotus, which in turn owns all of the issued and outstanding capital stock Baichuang Consulting. In addition, we effectively and substantially control Jiangsu Xuefeng through a series of captive agreements with Baichuang Consulting. Subsequent to the closing of the Exchange Agreement, we conduct our operations through our controlled consolidated affiliate Jiangsu Xuefeng.Jiangsu Xuefeng is primarily engaged in providing improvement and upgrading services of garbage recycling processing technology and equipment. The Company is located in C214, Fitting Integration Building, Fazhan Road to Suqian Gate Section. Our telephone number is +86 527-84370508. Contractual Arrangements with our Controlled Consolidated Affiliate and its Shareholders On October 17, 2012, prior to the reverse acquisition transaction, Baichuang Consulting and Jiangsu Xuefeng and its shareholders Li YUAN and Yi YUAN entered into a series of agreements known as variable interest agreements (the “VIE Agreements”) pursuant to which Jiangsu Xuefeng became Baichuang Consulting’s contractually controlled affiliate. The VIE Agreements included: 7 an Exclusive Technical Service and Business Consulting Agreement between Baichuang Consulting and Jiangsu Xuefeng pursuant to which Baichuang Consulting is to provide technical support and consulting services to Jiangsu Xuefeng in exchange for (i) 95% of the total annual net profit of Jiangsu Xuefeng plus (ii) RMB100,000 per month (U.S.$15,873). a Call Option Agreement among Li YUAN and Yi YUAN (together referred to as “Jiangsu Xuefeng Shareholders”), and Baichuang Consulting under which theJiangsu Xuefeng Shareholders have granted to Baichuang Consulting the irrevocable right and option to acquire all of the equity interests in Jiangsu Xuefeng to the extent permitted by PRC law. If PRC law limits the percentage of Jiangsu Xuefeng that Baichuang Consulting may purchase at any time, then Baichuang Consulting may repeatedly exercise its option in such increments as may be allowed by PRC law. The exercise price of the option is RMB1.00 ($0.16) or any lower price permitted by PRC law. The Jiangsu Xuefeng Shareholders agreed to refrain from taking certain actions which might harm the value of Jiangsu Xuefeng or Baichuang Consulting’s option; a Proxy Agreement by Li YUAN and Yi YUAN pursuant to which they each authorize Baichuang Consulting to designate someone to exercise all of their shareholder decision rights with respect to Jiangsu Xuefeng; and a Share Pledge Agreement among Li YUAN and Yi YUAN, Jiangsu Xuefeng, and Baichuang Consulting under which the Jiangsu Xuefeng Shareholders agree to pledge all of their equity in Jiangsu Xuefeng to Baichuang Consulting to guarantee Jiangsu Xuefeng’s and itsshareholders’ performance of their obligations under the Exclusive Technical Service and Business Consulting Agreement, the Call Option Agreement and the Proxy Agreement. The VIE Agreements with our Chinese affiliate and its shareholders, which relate to critical aspects of our operations, may not be as effective in providing operational control as direct ownership. In addition, these arrangements may be difficult and costly to enforce under PRC law. See “Risk Factors - Risks Relating to the VIE Agreements.” The foregoing description of the terms of the Exclusive Technical Service and Business Consulting Agreement, the Call Option Agreement, the Proxy Agreement and the Share Pledge Agreement is qualified in its entirety by reference to the provisions of the agreements filed as Exhibits 10.1, 10.2, 10.3 and 10.4 to this report, respectively, which are incorporated by reference herein. See “Related Party Transactions” for further information on our contractual arrangements with these parties. 8 After the exchange, our current organizational structure after giving effect to the name change is as follows: Inclusion was established in the British Virgin Islands on August 9, 2012.Lotus was established in Hong Kong on May 2, 2012 to serve as an intermediate holding company with an authorized shares of 10,000 at HK$1.00 per share. Baichuang Consulting was established by Lotus as a wholly foreign owned enterprise (the “WFOE”) in the PRC on September 5, 2012.Jiangsu Xuefeng, our operating consolidated affiliate, was established in the PRC on December 14, 2007. The local government of the PRC issued a certificate of approval regarding the foreign ownership of Baichuang Consulting by Lotus, a Hong
